      Case 1:17-cv-02285-JPW-JFS Document 56 Filed 05/26/20 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
CHARLES BRIDGES,                           : Civil No. 1:17-CV-02285
                                           :
              Plaintiff,                   :
                                           :
              v.                           :
                                           : Judge Jennifer P. Wilson
ANDREW M. SAUL, 1                          :
Commissioner of Social Security,           :
                                           :
              Defendant.                   : Magistrate Judge Joseph F. Saporito, Jr.
                                         ORDER
       AND NOW, on this 26th day of May, 2020, for the reasons set forth in the

accompanying memorandum, IT IS ORDERED AS FOLLOWS:

    1. The report and recommendation issued by United States Magistrate Judge

       Joseph F. Saporito, Jr. (Doc. 45) is ADOPTED IN PART AND

       REJECTED IN PART.

    2. Defendant’s objections to the report and recommendation (Doc. 50) are

       OVERRULED IN PART AND SUSTAINED IN PART.

    3. Plaintiff’s objections to the report and recommendation (Doc. 52) are

       OVERRULED.

    4. Defendant’s motion to dismiss and/or for summary judgment (Doc. 13) is

       DENIED IN PART AND GRANTED IN PART. The motion is denied




1
  Andrew M. Saul was sworn in as Commissioner of Social Security on June 17, 2019, and is
automatically substituted as the defendant in this action. See Fed. R. Civ. P. 25(d).
                                             1
  Case 1:17-cv-02285-JPW-JFS Document 56 Filed 05/26/20 Page 2 of 2




   with respect to Plaintiff’s race discrimination claim (Count I), but granted in

   all other respects.

5. Plaintiff’s motion for partial summary judgment (Doc. 32) is DENIED AS

   MOOT.

6. This case is recommitted to Judge Saporito for further proceedings

   consistent with this order and the accompanying memorandum.

                                    s/Jennifer P. Wilson
                                    JENNIFER P. WILSON
                                    United States District Court Judge
                                    Middle District of Pennsylvania




                                       2
